COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Ada Hicks v. G4S Secure Solutions

Appellate case number:   01-21-00221-CV

Trial court case number: 2017-59911

Trial court:             127th District Court of Harris County

       The motion for rehearing is denied.


       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly______
                   Acting for the Court


Panel consists of Justices Kelly, Goodman, and Guerra.

Date: ____September 22, 2022____